Citation Nr: 1811989	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-37 236	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed to be the result of military sexual trauma (MST), including posttraumatic stress disorder (PTSD), bipolar affective disorder (BPAD), depression, anxiety, and schizoaffective disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her Partner


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April to November 1974.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) that is no longer employed at the Board.  Consequently, in February 2012 the Veteran was offered another hearing before a different VLJ.  The Veteran accepted and in November 2013 testified at a videoconference hearing before the undersigned.  Transcripts of both hearings are of record. 

This claim since has been remanded several times.  In April 2014, the Board remanded the claim to obtain all VA mental health treatment records and to arrange for supplemental comment on a December 2013 Disability Benefits Questionnaire (DBQ), if needed.  In December 2016, the Board again remanded the claim, this time however to have the Veteran undergo a VA examination for an opinion regarding the cause of her acquired psychiatric condition, but especially in response to her assertion that it is the result of MST during her service.  An examination and corresponding opinion resultantly were obtained in March 2017.

Still further development of this claim is required, however, so the Board is again REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.  As stated in the previous Board remand, once VA undertakes to provide an examination, it is obligated to ensure the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the previous examination was inadequate as it did not address whether the Veteran's MST during her service caused or aggravated an acquired psychiatric disorder and did not provide adequate rationale for corresponding opinions. 

As already alluded to, the Veteran was provided that examination in February 2017 pursuant to the prior remand directive.  The examiner determined the Veteran's psychiatric diagnoses were less likely than not the result of MST during her service.  The examiner spent the majority of her opinion providing a developed analysis as to why the Veteran did not meet the criteria for a PTSD diagnosis, noting instead the Veteran had a diagnosis of "other specified personality disorder."  The examiner found that medical records and the Veteran's own self-report "indicates a longstanding history of problematic and maladaptive behavior beginning in childhood, continuing throughout adolescence, and into adulthood.  Thus the personality disorder is assessed to pre-exist her military service and therefore was not incurred in or caused by the claimed in-service event."  The examiner continued the analysis of the personality disorder by noting later that the Veteran's "depression and anxiety are more likely than not subsumed under the personality disorder."  The examiner provided no further comment regarding the relationship between the Veteran's MST in service, depression, anxiety, or her personality disorder.

In general, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have pre-existed service.  38 C.F.R. §§ 3.303 (c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (finding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...." 61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 provides that a disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service).  Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders are superimposed upon her diagnosed personality disorder.

Realizing this, it is unclear whether the Veteran has a diagnosis of depression or anxiety, as the only comment the examiner provided was that these other disorders were "subsumed" into the personality disorder.  Thus, on remand, clarification is needed to determine whether there are separate diagnoses of depression and anxiety or if they are superimposed on the Veteran's personality disorder.  The examiner will then need to discuss whether any acquired psychiatric disorders, diagnosed or superimposed, are related or attributable to the Veteran's service, including especially to MST.

Additionally, greater clarification is needed if the examiner determines anxiety and depression are "superimposed" on the Veteran's personality disorder.  According to the report of her January 1974 entrance examination, the Veteran was assessed to have normal psychiatric well-being. As the examiner contrarily has indicated previously that the Veteran's personality disorder pre-existed her service, and that her depression and anxiety are "subsumed" in her personality disorder, if the examiner finds that anxiety and depression are superimposed on the Veteran's personality disorder, the examiner must also indicate whether there is clear and unmistakable (obvious and manifest) evidence that the superimposed disability existed prior to service and whether there also is clear and unmistakable evidence that the superimposed disability was NOT aggravated by her service.  This, in turn, will allow the Board to adjudicate the claim appropriately and under the correct legal standard with regards to the presumption of soundness if the disabilities are superimposed on a personality disorder that was found to necessarily pre-exist the Veteran's service.  38 C.F.R. § 3.304(b).

Additionally, the examiner found that the Veteran's "diagnoses of bipolar affective disorder and schizoaffective disorder cannot be confirmed."  The examiner however provided little rationale, merely stating there were no indications the Veteran was treated for a "psychiatric condition while in service."  But this rationale is insufficient, as the Veteran has presented treatment records and correspondence detailing her diagnoses of various acquired psychiatric disorders, including bipolar affective disorder and schizoaffective disorder.  The examiner provided in-depth explanation as to why the Veteran did not meet the criteria for a PTSD diagnosis, but conversely did not afford the same commentary concerning the Veteran's schizoaffective or bipolar disorders.  Hence, on remand, the examiner must provide greater explanation regarding whether the Veteran has a diagnosis of bipolar disorder and/or schizoaffective disorder.  And as stated previously, for any diagnosed acquired psychiatric disorder, the examiner additionally will need to comment on whether the disability is related or attributable to the Veteran's service.

Accordingly, this claim is REMANDED for the following action:

1. Return the claims file to a VA examiner for an addendum (supplemental) opinion addressing the etiology of the Veteran's acquired psychiatric disorder.  If the previous VA examiner is unavailable, arrange for another appropriate examiner to provide the opinion.  Whether the Veteran actually needs to be re-examined (versus just providing this additional comment) is left to the designee's discretion.  In any event the claims file and copies of all pertinent records, including a complete copy of this REMAND, must be made available to and reviewed by the examiner in providing this addendum opinion.  If an additional examination is deemed necessary, the examiner must elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Based on the review of the record, and an examination if provided, the examiner should provide opinions and rationale responding to the following:  

a) Please identify by diagnosis each acquired psychiatric disorder found or shown by the record to exist since the filing of this claim or contemporaneous to that.  The examiner must also specifically state whether the Veteran has diagnoses of anxiety, depression, bipolar disorder, or schizoaffective disorder and provide explanatory rationale for the determination.  The Veteran's treatment records show multiple diagnoses of various psychiatric disorders, so if it is determined that one or more of these diagnoses are questionable or outright invalid, there has to be accompanying explanation of why the diagnosis(es) should be discounted.

b)  Please identify the likely cause for each diagnosed acquired psychiatric disorder.  Specifically, is it at least as likely as not (a 50% or better probability) the disorder was incurred in, related to, or caused by MST or any other incident during the Veteran's military service?  The Veteran is competent to describe her symptoms she experienced in service, including owing to this type trauma.

It is imperative the examiner provide explanatory rationale for all opinions expressed.  By law, the Board is not permitted to rely on any conclusion that is not supported by underlying reasoning or explanation.

c) Please also indicate whether the Veteran has a superimposed psychiatric disability in connection with her personality disorder that was diagnosed during her previous VA compensation examination.  During that prior examination, the examiner found that the Veteran's anxiety and depression were "subsumed" in her personality disorder, which may indicate she has a superimposed psychiatric disability comingled with her personality disorder.  If the examiner determines the Veteran has a superimposed disability in connection with her personality disorder, the examiner must additionally respond to the following:

i) If the examiner determines the superimposed disability DID NOT preexist service, the examiner is asked to state whether it is at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by MST or any other incident during the Veteran's military service?  


ii) If the examiner determines that the superimposed disability DID preexist service along with the Veteran's personality disorder, the examiner must also indicate whether the superimposed disability clearly and unmistakably preexisted service and whether the superimposed disability clearly and unmistakably was NOT aggravated by the Veteran's service. 
			
That is to say, it is absolutely necessary the examiner consider the correct legal standard in making his/her determinations.  To this end, the examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a mere temporary or intermittent flare-up of symptoms.

When responding, the examiner should cite to relevant evidence and supporting medical authority.

2. After completing any other development deeded necessary, readjudicate this claim in light of this and all other additional evidence.  If this claim remains denied, provide the Veteran a Supplemental Statement of the Case (SSOC) and give her and her representative time to respond to it before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

